Smith, J. The record does not show that the indictment was read to the defendant and that he was required to say in open court whether or not he was guilty of what was therein alleged against him. But it does show that he entered his plea of not guilty and announced himself as ready to proceed to trial. As the object of an arraignment is to obtain defendant’s plea, and as it may be dispensed with by the court with his consent, it follows that if he voluntarily pleads to the indictment without being formally arraigned, and the court accepts his plea, this is an implied waiver of his right to hear the indictment read. Mansf. Dig., secs. 2150, 2154; 1 Bish. Cr. Pro., 3d ed., secs. 728, 733, and cases there cited. On the trial the prisoner offered to testify in his own behalf. He admitted that he had, before that time, been convicted of grand larceny and had served out his term of imprisonment in the penitentiary. Upon the objection of the Prosecuting Attorney, he was excluded as a witness. The Code of Civil Procedure declares that persons convicted of larceny, and other enumerated crimes, shall be incompetent to testify, except by consent of the parties. Mansf. Dig., sec. 2859. But this provision has no application to criminal trials, as was ruled in Werner v. State, 44 Ark., 122. However, infamy was a disqualification at common law; and (he disqualification continues, unless it has been removed by statute. The act of March 24, 1885, enacts that “on the trial of all indictments, informations, complaints and other proceedings against persons charged with the commission of crimes, offenses and misdemeanors, the person so charged shall, at his own request, but not otherwise, be a competent witness.” This abrogates the common law rule and gives the accused the absolute, unqualified right to testify. The enabling statute makes no exceptions; and the courts can make none. It is a universal right, and it matters not that the defendant may be branded by a judgment of conviction for an infamous crime, he still has the privilege of stating to the jury any matter calculated to explain the charge against him and of exonerating himself, if he can. Delameter v. People, 5 Lansing, 332; Newman v. People, 6 id., 460; S. C. 63 Barbour, 630. The judgment is reversed and a new trial ordered.